                                                   700 K ST., NW              AUSTIN          LONDON
                                                   WASHINGTON, D.C.           BEIJING         MOSCOW
                                                   20001                      BRUSSELS        NEW YORK
                                                                              DALLAS          PALO ALTO
                                                   TEL +1 202.639.7700        DUBAI           RIYADH
                                                   FAX +1 202.639.7890        HONG KONG       SAN FRANCISCO
                                                   BakerBotts.com             HOUSTON         WASHINGTON




March 17, 2020

VIA ECF                                                                       Michael Calhoon
                                                                              TEL: (202) 639-7954
                                                                              FAX: (202) 585-1096
The Honorable Jesse M. Furman                                                 michael.calhoon@bakerbotts.com
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

      Re:   Homeward Residential, Inc. v. Sand Canyon Corp., 12-cv-5067 (JMF/JLC)

Dear Judge Furman:

        I write pursuant to Section 6 of the Court’s Electronic Case Filing Rules & Instructions and
Your Honor’s Individual Rules of Practice respectfully to seek leave to file under seal certain
materials in connection with Defendant Sand Canyon Corporation’s Reply Memorandum of Law
in Further Support of Defendant Sand Canyon Corporation’s Omnibus Daubert Motion, and to
redact from its public filings the Confidential Materials and references thereto. Our papers are due
today pursuant to the Court’s schedule and will be filed simultaneously.

       The Confidential Materials are in Defendant Sand Canyon Corporation’s Memorandum of
Law in Further Support of Defendant Sand Canyon Corporation’s Omnibus Daubert Motion, the
supporting Declaration of Brian C. Kerr, and the accompanying exhibit to that Declaration. These
Confidential Materials consist of references to documents and deposition testimony that the parties
have designated as “Confidential” and “Highly Confidential” under the Protective Order (ECF No.
66).

      Pursuant to Your Honor’s Individual Rules of Practice, Counsel for Defendant Sand
Canyon will submit a courtesy copy of all related motion papers and exhibits. While these copies
may be delayed slightly given the current disruption, we will provide them as soon as possible.

       Accordingly, Sand Canyon respectfully requests leave to file the Confidential Materials
under seal.

                                              Respectfully submitted,



                                             /s/ Michael Calhoon
                                             Michael Calhoon
                             No paper courtesy copies should be submitted to the Court, pursuant to the
                             Court's Emergency Individual Rules and Practices. Defendant's motion is
cc:     All Counsel (by ECF) temporarily GRANTED. The court will decide whether to keep the materials
                             under seal when deciding the underlying motions. The Clerk of Court is
                             directed to terminate ECF No. 386. SO ORDERED.



                                                                         March 18, 2020
